Citation Nr: 1437569	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-13 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran presented testimony before the undersigned at a February 2013 hearing, and a transcript of this hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has hearing loss and tinnitus as a result of exposure to loud acoustic noises during service, including exposure to tank, mortar, and small arms fire.  The Board concedes that the Veteran was exposed to such acoustical noise during active service, and the record further reflects the presence of a current disability with respect to each of the Veteran's claims on appeal.  

While in December 2010 the RO obtained a medical opinion as to the etiology of the Veteran's bilateral hearing loss and tinnitus disability, the Board does not find the opinion adequate.  The Board has reached this conclusion because the opinion, which noted the Veteran's exposure to high risk noise during service, was essentially based on negative medical evidence (i.e., service treatment records being negative for complaints, diagnoses, or treatment for hearing loss).  See Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  Further, while post-service noise exposure was noted, there was little discussion as to the significance, if any, of the in-service noise exposure.  It is also unclear why the examiner gave more weight to the post-service exposure than to the in-service exposure, especially given the fact that it was conceded that the type and configuration of the Veteran's hearing loss was consistent with noise exposure.

The Board therefore finds that a remand to provide the Veteran with another VA examination to obtain a competent and credible opinion as to the relationship between his current tinnitus and bilateral ear disability and military service is required.  38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination regarding his tinnitus and hearing loss disability.  The examiner should be one who has not previously examined the Veteran.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide answers to the following questions:

a) Is it at least as likely as not (50 percent probability or more) that the Veteran's current hearing loss in either ear was caused by his active duty or has continued since service?

b) Is it at least as likely as not (50 percent probability or more) that hearing loss in either ear manifested itself to a compensable degree in the first post-service year? 

c) Is it at least as likely as not (50 percent probability or more) that the Veteran's tinnitus was caused by his active military service?  

2.  The RO/AMC should then, based on all the evidence of record, readjudicate the issues on appeal.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

